Case 9:12-cv-80577-KAM Document 336 Entered on FLSD Docket 06/12/2019 Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA

   BRIAN KEIM, an individual, on behalf of      )
   himself and all others similarly situated,   )
                                                )
                         Plaintiff,             ) Case No. 9:12-cv-80577
                                                )
   v.                                           ) Hon. Judge Kenneth A. Marra
                                                )
   ADF MIDATLANTIC, LLC, a foreign              ) Magistrate Judge William Matthewman
   limited liability company,                   )
   AMERICAN HUTS INC., a foreign                )
   corporation,                                 )
   ADF PIZZA I, LLC, a foreign limited          )
   liability company,                           )
   ADF PA, LLC, a foreign limited liability     )
   company, and                                 )
   PIZZA HUT, INC., a foreign corporation       )
                                                )
                         Defendants.            )

         DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION TO COMPEL
              VERIZON TO COMPLY WITH PLAINTIFF’S SUBPOENA

                                                 David S. Almeida, Esq. (admitted pro hac vice)
                                                 dalmeida@beneschlaw.com
                                                 Mark S. Eisen, Esq. (admitted pro hac vice)
                                                 meisen@beneschlaw.com
                                                 BENESCH, FRIEDLANDER,
                                                 COPLAN & ARONOFF LLP
                                                 333 West Wacker Drive, Suite 1900
                                                 Chicago, Illinois 60606
                                                 Telephone: (312) 212-4949
                                                 Facsimile: (312) 767-9192

                                                 Jordan S. Kosches, Esq.
                                                 jordan.kosches@gray-robinson.com
                                                 GRAYROBINSON, P.A.
                                                 333 SE 2nd Avenue, Suite 3200
                                                 Miami, Florida 33131
                                                 Telephone: (305) 416-6880
                                                 Facsimile: (305) 416-6997
                                                 Florida Bar No.: 49881

                                                 Counsel for Defendants
Case 9:12-cv-80577-KAM Document 336 Entered on FLSD Docket 06/12/2019 Page 2 of 7




                                  PRELIMINARY STATEMENT

         Plaintiff has requested and received ninety-six days in extensions of time to comply with

  his deadline to complete carrier subpoenas. The current deadline is June 12, 2019 and the current

  deadline to send class notice is July 10, 2019.

         Defendants oppose Plaintiff’s Motion to Compel Verizon to Comply with Plaintiff’s

  Subpoena and the Court’s April 4, 2019 Order on the basis that it effectively acts as a de facto

  extension and modification of the scheduling order. Plaintiff did not file his motion until June 6,

  2019, knowing that the motion could not possibly be heard and ruled on in time to meet the June

  12, 2019 deadline. Indeed, given the hearing date of July 2, 2019 and intervening July 4 holiday,

  it is incredibly unlikely that the motion could be ruled on (and any such order complied with, if

  need be) in time to meet the July 10, 2019 notice deadline. Plaintiff should not be permitted to

  seek a backdoor extension of the scheduling order, which in and of itself would require a showing

  of good cause (a phrase appearing nowhere in Plaintiff’s motion).

         Furthermore, the subpoena at issue was served on February 7, 2019, and the order Plaintiff

  seeks to compel compliance with was entered on April 4, 2019. Plaintiff fails to support how his

  motion is timely under Local Rule 26.1(g). Plaintiff received Verizon’s subpoena responses on or

  about April 17, 2019. While Defendants are cognizant that discovery disputes warrant meet and

  confer discussions, Local Rule 26.1(g) seeks to avoid the very problem at issue here—taking over

  45 days to bring an issue to the Court’s attention, in the meantime creating a de facto request to

  modify the scheduling order. Plaintiff provides no basis for this delay.




                                                    1
Case 9:12-cv-80577-KAM Document 336 Entered on FLSD Docket 06/12/2019 Page 3 of 7




                                            BACKGROUND

  I.      THE CURRENT SCHEDULING ORDER DEADLINES.

          Plaintiff initially sought and received through March 8, 2019 (approximately three months)

  to complete the process of subpoenaing telephone carriers for class information. (DE 261.) On

  March 7, 2019—the day before his deadline—Plaintiff sought an extension of the scheduling order

  deadlines by 75 days. (DE 282.) The Court granted this motion, setting (in relevant part) a

  deadline of May 22, 2019 to complete the carrier subpoenas. (DE 286.) And on May 21, 2019,

  Plaintiff sought an additional 21 day extension of the scheduling order deadlines, which was

  granted. (DE 315, 316.)

          The current scheduling order sets June 12, 2019 as the deadline to complete the carrier

  subpoena process. (DE 286, 316.) Additionally, the deadline for the class administrator to send

  class notice is July 10, 2019. (Id.)

  II.     VERIZON’S SUBPOENA RESPONSE.

          Though it is unclear the day Verizon actually provided its responses to Plaintiff’s subpoena,

  Plaintiff provided the responsive data to Defendants on April 17, 2019. (See Declaration of Mark

  S. Eisen, attached hereto as Exhibit A.) Verizon provided two spreadsheets. (Id.)

                                             DISCUSSION

          Plaintiff provides no basis for waiting until June 6, 2019 to file the instant motion.

  Moreover, Plaintiff provides no basis for what is effectively a motion seeking a modification of

  the present scheduling order. Plaintiff filed his motion six days prior to the carrier discovery cutoff,

  knowing it could not be heard and ruled on (and such ruling complied with) prior to the June 12,

  2019 cutoff. Such relief requires a showing of good cause—let alone satisfying Local Rule

  26.1(g)—which Plaintiff has not made.




                                                     2
Case 9:12-cv-80577-KAM Document 336 Entered on FLSD Docket 06/12/2019 Page 4 of 7




          First, it is axiomatic that “a scheduling order may be modified only upon a showing of

  good cause.” Kertesz v. Net Transactions, Ltd., No. 08-80730-CIV, 2009 WL 10666839, at *1

  (S.D. Fla. Sept. 22, 2009) (Marra, J.); see also Fed. R. Civ. P. 16(b)(4); Donahay v. Palm Beach

  Tours & Transp., Inc., 243 F.R.D. 697, 699 (S.D. Fla. 2007) (Marra, J.) (“As noted by one court,

  the scheduling order is not a frivolous piece of paper, idly entered, which can be cavalierly

  disregarded by counsel without peril.”) (internal quotations & citation omitted). The Eleventh

  Circuit instructs that “[t]his good cause standard precludes modification unless the schedule cannot

  be met despite the diligence of the party seeking the extension.” Sosa v. Airprint Sys., Inc., 133

  F.3d 1417, 1418 (11th Cir. 1998) (internal quotations and citation omitted).

          Plaintiff has not provided any rationale, let alone good cause, for waiting until the eve of

  the discovery cutoff to file his motion to compel, knowing that it would be impossible to obtain a

  ruling on this motion and compliance with that ruling, prior to the June 12, 2019 deadline. Indeed,

  Verizon’s opposition brief is not itself due until after the deadline. (See DE 334.) More than just

  the carrier discovery deadline, Plaintiff’s motion will almost certainly necessitate a modification

  of the current July 10, 2019 deadline to provide class notice. The hearing on Plaintiff’s motion is

  not set until July 2, 2019, and the intervening July 4 holiday makes a ruling prior to July 10 (not

  to mention any compliance required by Verizon) impossible.

          The fact of the matter is, Plaintiff received Verizon’s subpoena responses on or about April

  17, 2019—nearly two months ago. (See Eisen Decl..) Plaintiff’s motion concerns missing user

  data, and Plaintiff declines to offer an explanation for waiting until June 6 to file the instant motion.

  Plaintiff’s motion is simply an eleventh hour attempt to avoid the fact that Plaintiff has run out of

  time—after six months of carrier discovery—to seek carrier data. Plaintiff should not be permitted

  to seek what is, in actuality, a request to modify the scheduling order.




                                                     3
Case 9:12-cv-80577-KAM Document 336 Entered on FLSD Docket 06/12/2019 Page 5 of 7




         Second, Plaintiff has likewise failed to explain how—despite receiving Verizon’s data on

  or about April 17, 2019—he is able to meet Local Rule 26.1(g)’s 30-day deadline to file a

  discovery motion. See S.D. Fla. L.R. 26.1(g)(1). Local Rule 26.1(g) provides a 30-day deadline

  to file a discovery motion pegged off of two dates relevant here: (i) the original due date of the

  discovery request or (ii) the date on which the moving party learned of the purported discovery

  deficiency. Id. Here, the date set for compliance with Plaintiff’s February 7, 2019 subpoena was

  February 27, 2019. (See Exhibit B.) Verizon produced responsive data on or about April 17, 2019.

  (See Eisen Decl.) In either event, the 30-day deadline would have passed at the latest nearly a

  month ago. See, e.g., Deluca v. Ceres Terminals Inc., No. 14-CV-24706-JLK, 2016 WL 7626197,

  at *1 (S.D. Fla. June 3, 2016). Plaintiff likewise does not demonstrate good cause to avoid

  compliance with this rule. Plaintiff’s motion to compel should be denied.

         Third, and as a final matter, Defendants note that Plaintiff did not meet and confer with

  Defendants prior to filing his motion, despite that Defendants would clearly be impacted by the

  relief sought—namely, what would effectively be a modification of multiple dates in the present

  scheduling order. See S.D. Fla. L.R. 7.1(a)(3).

                                          CONCLUSION

         Defendants respectfully request this Court (i) deny Plaintiff’s motion to compel and (ii)

  award all relief deemed equitable and just.




                                                    4
Case 9:12-cv-80577-KAM Document 336 Entered on FLSD Docket 06/12/2019 Page 6 of 7




  DATED: June 12, 2019                      Respectfully submitted,

                                            /s/ David S. Almeida

                                            David S. Almeida, Esq. (admitted pro hac vice)
                                            dalmeida@beneschlaw.com
                                            Mark S. Eisen, Esq. (admitted pro hac vice)
                                            meisen@beneschlaw.com
                                            BENESCH, FRIEDLANDER,
                                            COPLAN & ARONOFF LLP
                                            333 West Wacker Drive, Suite 1900
                                            Chicago, Illinois 60606
                                            Telephone: (312) 212-4949
                                            Facsimile: (312) 767-9192

                                            Jordan S. Kosches, Esq.
                                            jordan.kosches@gray-robinson.com
                                            GRAYROBINSON, P.A.
                                            333 SE 2nd Avenue, Suite 3200
                                            Miami, Florida 33131
                                            Telephone: (305) 416-6880
                                            Facsimile: (305) 416-6997
                                            Florida Bar No.: 49881

                                            Counsel for Defendants




                                        5
Case 9:12-cv-80577-KAM Document 336 Entered on FLSD Docket 06/12/2019 Page 7 of 7




                                  CERTIFICATE OF SERVICE
         The undersigned hereby certifies that a true and correct copy of the above and foregoing
  DEFENDANTS’ OPPOSITION TO PLAINTIFF’S MOTION TO COMPEL VERIZON TO
  COMPLY WITH PLAINTIFF’S SUBPOENA was served upon all interested parties using this
  Court’s ECF filing system this 12th day of June, 2019.


                                                            /s/ Jordan S. Kosches




                                                6
